DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 20-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104085384 (CN’384) in view of DE-10303922 (DE’922) and US Patent Application 2015/0178439 to Bargy.
Re: claims 17 and 21-23.  CN’384 shows in figure 4 and discloses in claim 7 a braking system comprising: an air compressor 12 configured to supply compressed air to the braking system, a main reservoir 11 connected to the air compressor, a regulating valve 14 connected to the main reservoir, a source brake pipe shown between the air compressor 12 and element 13 connected to the regulating valve via intervening elements as shown, and a fluid injector 13 described in claim 7 as a fluid injecting valve arranged at least in a fluid communication path between the regulating valve 14 and the source brake pipe as shown, wherein the fluid injector 13 injects fluid into the braking system, but is silent with regards to the source brake pipe being connected to a brake pipe specifically of a railcar and is silent with regards to the fluid having a freezing point below -40 degrees C.
DE’922 teaches in the figure and in the English abstract the use of a compressed air actuated braking system being for a railcar and shows a source brake pipe or pipe on which element 26 is disposed being connected to a brake pipe 36 of a railcar shown in the area of the lead arrow of 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of CN’384 to have been for a railcar such that the source brake pipe is connected to a bake pipe of a railcar, in view of the teachings of DE’922, in order to provide a deceleration means for a rail system to selectively stop the railcar.
Bargy teaches in paragraph [0014] the use of a air brake de-icers or anti-freeze in the form of methanol, for example, which has a freezing point below -40 degrees C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid injected into the braking system of CN’384, as modified, to have included methanol which has a freezing point below -40 degrees C, in view of the teachings of Bargy, in order to provide a means of helping to prevent freezing in the brake system when in extremely low temperature environments.
Re: claim 20.  CN’384, as modified, includes in figure 4 of CN’384 the limitation wherein the fluid is injected intermittently via on the opening and closing of the valve 13.
Re: claim 25.  CN’384, as modified, includes in figure 4 of CN’384 the limitation of the system further comprising a pressure sensor 15 and a control system 5 shown in figure 1.
Re: claim 26.  CN’384, as modified, includes in figure 1 of CN’384 the limitation of the control system 5 being configured to increase fluid flow rate to help reduce air leakage if the pressure sensor senses a drop in brake pipe pressure by virtue of the presence of the pressure sensor 15 and the signal receiver 42 enabling feedback control.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104085384 (CN’384) in view of DE-10303922 (DE’922) and US Patent Application 2015/0178439 to Bargy as applied above, and further in view of US Patent Application 2002/0036428 to Jacob.
Jacob teaches in paragraph [0058] the limitation of a braking system wherein fluid is injected at a pressure within a range of 90 to 200 psi.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the injection of fluid in CN’384, as modified, to have been within a range of 90 to 200 psi, in view of the teachings of Jacob, in order to provide adequate flow of anti-freeze fluid to effectively prevent freezing of the braking system.  
Claim(s) 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104085384 (CN’384) in view of DE-10303922 (DE’922) and US Patent Application 2015/0178439 to Bargy as applied above, and further in view of US Patent Application 2010/0213388 to Igenbleek et al.
Igenbleek et al. teach in paragraph [0013] the use of a fluid associated with a braking system being a leak detection component by way of it having a fluorescent dye incorporated into it.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid of CN’384, as modified, to have included a leak detection component, in view of the teachings of Igenbleek et al., in order to provide a means of facilitating the detection of brake system fluid leaks to encourage quicker repair and improve safety.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104085384 (CN’384) in view of DE-10303922 (DE’922) and US Patent Application 2015/0178439 to Bargy as applied above, and further in view of US Patent Application 2009/0152093 to Millar.
Millar teaches in paragraph [0104] the use of a fluid treatment device in which fluid is injected or sprayed in the form of a mist.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid injected in CN’384, as modified, to have been in the form of a mist, in view of the teachings of Millar, in order to provide a means of quickly and efficiently introducing the injected fluid while helping with injected fluid residue control.
Claim(s) 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN-104085384 (CN’384) in view of DE-10303922 (DE’922) and US Patent Application 2015/0178439 to Bargy as applied above, and further in view of US Patent 2121552 to Stevens.
Re: claims 28 and 32.  Stevens teaches in the figure the limitation wherein the braking system is connected to a trip cock assembly comprising a trip cock lever 27 configured to extend beyond an exterior perimeter of a railcar and contact a trip arm 28 located adjacent a railway track at a predetermined stop point within a rail yard, wherein the trip cock lever is configured to activate brakes of the railcar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the braking system of CN’384, as modified, to have been connected to a trip cock assembly, in view of the teachings of Stevens, in order to provide a means of automatically apply the brakes of a railcar should the railcar pass a road bed trip that has been set against train movement. 
Re: claim 29.  CN’384, as modified, teaches in the figure of Stevens the limitation wherein the trip cock lever 27 is connected to a trip cock valve assembly, wherein when the trip cock lever 27 contacts the trip arm 28, the trip cock lever 27 rotates and opens a valve shown in the area of element 12 of the trip cock valve assembly causing air in the braking system to be released via element 16 in order to provide a means of automatically applying the brakes of a railcar should the railcar pass a road bed trip that has been set against train movement.
Re: claim 30.  CN’384, as modified, teaches in the figure of Stevens the limitation wherein the brake pipe of the railcar comprises a receiving brake pipe 6, wherein the receiving brake pipe is connected to a branch pipe shown between pipe 6 and element 7 configured to provide air to an auxiliary reservoir 8 that enables braking components to engage wheels of the railcar in order to provide a means of decelerating the wheels of the railcar.
Re: claim 31.  CN’384, as modified, teaches in the figure of Stevens the limitation wherein the receiving brake pipe is connected to an exit brake pipe 3 at element 4 or 5 located on an opposite end of the railcar from the receiving brake pipe 6 as described in col. 1 lines 40-44, wherein the exit brake pipe 3 is connected to the trip cock assembly shown in the area of element 12 as shown in the figure in order to provide a means of automatically applying the brakes of a railcar should the railcar pass a road bed trip that has been set against train movement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
September 30, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657